DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 12-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, 8, 10-13 of U.S. Patent No. 11129656B2 (cited herein as Pat. ‘656). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 is rejected over Claims 1, 3, and 6 of Pat. ‘656 since it discloses a method of immobilizing and securing adjacent bones comprising positioning first and second bones adjacent a desired location [claim 1 lines 1-5]; inserting a first anchor of a device through an outer surface of the first bone to create a plurality of holes wherein the anchor has a plurality of prongs [claim 1 lines 6-8, claim 3, claim 6]; inserting a second anchor of the device into the outer surface of the second bone to create a plurality of second holes [claim 1 lines 9-13., claim 3]; and wherein a torsion bar extends between the first and second anchors [claim 1 lines 16-18].
Claim 12 is rejected over Claims 1, 6, and 8 of Pat. ‘656 since it discloses a method of immobilizing and securing adjacent bones comprising positioning first and second bones adjacent a desired location [claim 1 lines 1-5]; inserting an elongated inner connector through the first and second bones thereby fixing their locations [claim 8]; inserting a first anchor of a device through an outer surface of the first bone wherein the anchor has a plurality of prongs [claim 1 lines 6-8, claim 6]; inserting a second anchor of the device into the outer surface of the second bone [claim 1 lines 9-13].
Claims 13-18 are rejected over claims 10-13 of Pat.’656 for reciting substantially the same limitations. 
Claim 20 is rejected over Claims 1 and 6 of Pat. ‘656 since it discloses a method of immobilizing and securing adjacent bones comprising positioning first and second bones adjacent a desired location [claim 1 lines 1-5]; inserting a first anchor of a device through an outer surface of the first bone wherein the anchor has a plurality of prongs [claim 1 lines 6-8, claim 6]; inserting a second anchor of the device into the outer surface of the second bone [claim 1 lines 9-13].

Claim Objections
Applicant is advised that should claim 2 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11, 15-17, 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as indefinite for the recitation of “a first bone” in line 7 and “a second bone” in line 10.  It is unclear if these are meant to be the same first and second bones introduced in line 4 or new first and second bones.  In the interest in compact prosecution they will be treated as the same.
Claims 2-11 and 21 are rejected as indefinite for depending upon an indefinite claim.
Claims 2 and 21 are rejected as indefinite for the recitation of “the set of multiple prongs” in line 1.  The term “set” denotes more than a single item.  However, claim 1 from which the claims depend only has a single plurality of prongs therefore, it is unclear how there can now be a set of multiple prongs.  In the interest in compact prosecution the claim will be interpreted as referring only to a single plurality of prongs which form the first anchor.
The term “substantially” in claim 3 line 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 is rejected as indefinite for the recitation of “spacing from each other of greater or less than 1.8mm” (emphasis added) in lines 1-2.  This limitation is to broad and does not properly denote the metes and bounds of what the limitation is meant to encompass, explicitly what range of spacing would be adequate.  In addition looking to Para. [0061] of the specification as originally filed it is recited that “ the prongs 150 a, 150 b can be spaced at approximately 1.8 mm. Other embodiments can include spaces between the prongs 150 a and 150 b that are greater or less than 1.8 mm.”  Therefore, the specification does not render any clearer delineation as to what range of spacing would meet the claim.
Claims 9-10 are rejected as indefinite for the recitation of “one or more prongs or the anchoring member” in lines 1-2.  The reference to “the anchoring member” renders the claim unclear since the device has two anchoring members and it is unclear to which of the two the claim is referring to.  In addition, the first anchoring member is composed of one or more prongs and therefore, this limitation can be interpreted as redundant since if referring to the first anchoring member then the recitation of the anchor is unnecessary. In the interest in compact prosecution, the claim will be interpreted as referring to the prongs or the second anchoring member.  
The term “substantially” in claim 10 line 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 15 is rejected as indefinite for the recitation of “a first plurality of prongs” in line 3.  It is unclear if these are meant to be the same prongs introduced in line 10-11 of claim 12 from which it depends or new prongs.  In the interest in compact prosecution they will be treated as the same.
Claims 16-17 are rejected as indefinite for depending upon an indefinite claim.
The term “substantially” in claim 16 line 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-4, 7-10, and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiedrich et al (US Patent Pub. 20090216233A1) in view of Marczyk (US Patent Pub. 20100264192A1).
Wiedrich discloses a method of immobilizing and securing adjacent bones and preventing such bones from relative rotation, to facilitate healing of the bones or tissue or ligaments connected thereto (biostaples suitable for wrist, hand, and other ligament replacements or repairs).  Specifically in regards to claim 1, Wiedrich discloses the method comprising: positioning a first bone and a second, adjacent bone at desired locations relative to each other (Fig. 4 and 6; Para. [0047]); inserting a first anchor (16) of a compact anti-rotation device (10) through a first outer surface of a first bone and into the first bone (Fig. 1 and 6; and Para. [0046]-[0047]). Wiedrich discloses inserting a second anchor (17) of the compact anti-rotation device (10) through a second outer surface of a second bone and into the bone (Fig. 1 and 6; and Para. [0046]-[0047]); wherein the compact anti-rotation device (10) having a torsion bar (15) extending between the first and second anchors (16,17) (Fig. 1; and Para. [0046]).   However, Wiedrich is silent as to there being a plurality of holes for the first and second anchors or wherein the first anchor consists of a plurality of prongs.
Marczyk discloses a method of immobilizing and securing adjacent bones and preventing such bones from relative rotation, to facilitate healing of the bones or tissue or ligaments connected thereto (surgical apparatus for applying tissue fasteners).  Specifically in regards to claim 1, Marczyk discloses a compact anti-rotation device (600) having a first anchor (602,604) that can be inserted through a first outer surface of the surgical site and into the surgical site to create a first plurality of holes, the first anchor (602,604) having a first plurality of prongs (602,604), and a second anchor (606,608) into the outer surface of the surgical site and into the surgical site to create a second plurality of holes (As the fastener 600 is inserted into the surgical site the multiple legs will create multiple holes in the site.) (Fig. 9; Para. [0033] and [0029]-[0031]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the anchor (16) of the device (10) of Wiedrich to have multiple legs as discloses in Marczyk in order to have more means by which to grip the surgical site.
In regards to claims 2 and 21, Wiedrich in view of Marczyk disclose a method as described above.  Marczyk further discloses wherein the set of multiple prongs (602,604) are positioned in one or more patterns concentric to a point on the longitudinal axis of the torsion bar (603) (As can be seen in Fig. 9, the prongs 602,604,606,608 are positioned about a point in the base 603 in a similar fashion as is shown in Fig. 5 of applicants specification.) (Fig. 9). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the anchor (16) of the device (10) of Wiedrich to have multiple legs as discloses in Marczyk in order to have more means by which to grip the surgical site
In regards to claim 3, Wiedrich discloses wherein the torsion bar (15) has a substantially linear shape (Fig. 1).
In regards to claim 4, Wiedrich in view of Marczyk disclose a method as described above specifically wherein the first anchor has multiple prongs.  Wiedrich further discloses wherein the set of multiple prongs (16) have a length of a range of 5 mm to 15 mm (Wiedrich recites wherein the legs 16, 17 have a length of about 5-10 mm, typically at least about 7-8 mm for improved hydraulic fixation.) (Para. [0055]).
In regards to claim 7, Wiedrich in view of Marczyk disclose a method as described above specifically wherein the first anchor has multiple prongs.  Marczyk discloses wherein the torsion bar (603) has a polygonal cross section (Fig. 9). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bar (15) of the device (10) of Wiedrich to be polygonal in shape as disclosed in Marczyk in order to be able to better engage the sled of the insertion tool (Para. [0033]).
In regards to claim 8, Wiedrich discloses wherein the torsion bar (15) is elongate (Fig. 1).
In regards to claim 9, Wiedrich in view of Marczyk disclose a method as described above specifically wherein the first anchor has multiple prongs. Wiedrich further discloses wherein the anchoring member (16,17) are straight (Fig. 1).
In regards to claim 10, Wiedrich in view of Marczyk disclose a method as described above specifically wherein the first anchor has multiple prongs. Wiedrich further discloses wherein the anchoring member (16,17) have substantially smooth surfaces (Fig. 1).

In regards to claim 20, Wiedrich discloses a method of immobilizing and securing adjacent bones and preventing such bones from relative rotation, to facilitate healing of the bones or tissue or ligaments connected thereto (biostaples suitable for wrist, hand, and other ligament replacements or repairs).  Specifically, Wiedrich discloses the method comprising: positioning a first bone and a second, adjacent bone at desired locations relative to each other (Fig. 4 and 6; Para. [0047]); inserting a first anchor (16) of a compact anti-rotation device (10) through a first outer surface of a first bone and into the first bone (Fig. 1 and 6; and Para. [0046]-[0047]). Wiedrich discloses inserting a second anchor (17) of the compact anti-rotation device (10) through a second outer surface of a second bone and into the bone (Fig. 1 and 6; and Para. [0046]-[0047]).   However, Wiedrich is silent as to the first anchor consisting of a plurality of prongs.
Marczyk discloses a method of immobilizing and securing adjacent bones and preventing such bones from relative rotation, to facilitate healing of the bones or tissue or ligaments connected thereto (surgical apparatus for applying tissue fasteners).  Specifically in regards to claim 20, Marczyk discloses a compact anti-rotation device (600) having a first anchor (602,604) that can be inserted through a first outer surface of the surgical site and into the surgical site, the first anchor (602,604) having a first plurality of prongs (602,604) (As the fastener 600 is inserted into the surgical site the multiple legs will create multiple holes in the site.) (Fig. 9; Para. [0033] and [0029]-[0031]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the anchor (16) of the device (10) of Wiedrich to have multiple legs as discloses in Marczyk in order to have more means by which to grip the surgical site.


Claims 5-6 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiedrich in view of Marczyk as applied to claim 1 above, and further in view of Ellison et al (US Patent 4570623).
Wiedrich in view of Marczyk disclose a method of immobilizing and securing adjacent bones comprising positioning first and second bones adjacent a desired location; inserting a first anchor of a device through an outer surface of the first bone to create a plurality of holes wherein the anchor has a plurality of prongs; inserting a second anchor of the device into the outer surface of the second bone to create a plurality of second holes; and wherein a torsion bar extends between the first and second anchors. In regards to claims 5-6, Marczyk discloses wherein the first anchor consist of multiple prongs (Fig. 9). However, they are silent as to the length of the prongs being more than 15mm and wherein the spacing of the prongs from each other is greater or less than 1.8mm.
Ellison discloses a method of immobilizing and securing adjacent bones and preventing such bones from relative rotation, to facilitate healing of the bones or tissue or ligaments connected thereto (arched bridge staple).  Specifically, Marczyk discloses a device having first and second anchors (2) and a torsion bar (3), wherein the first anchor consists of multiple prongs (As can be seen in Fig. 5 one end of the bridge 3 has multiple legs.)  (Fig. 1 and 5; and Col. 1 line 65 to Col. 2 line 7, Col. 3 lines 6-24).  In regards to claims 5-6, Ellison discloses wherein the set of multiple prongs (2) have a length of greater than 15 mm, and wherein the set of multiple prongs (2) have a spacing from each other of greater or less than 1.8 mm (Ellison discloses wherein a typical staple has legs 22.9 mm long and are held 15.5 mm apart by the arched bridge member.) (Col. 3 lines 61-65).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the prongs (16) of the device (10) of Wiedrich to be longer than 15mm and to be spaced greater or less than 1.8mm as taught in Ellison since these dimension are common to typical staples (Col. 3 lines 61-65).


Claim 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiedrich in view of Marczyk as applied to claim 1 above, and further in view of Krumme (US Patent 4485816).
Wiedrich in view of Marczyk disclose a method of immobilizing and securing adjacent bones comprising positioning first and second bones adjacent a desired location; inserting a first anchor of a device through an outer surface of the first bone to create a plurality of holes wherein the anchor has a plurality of prongs; inserting a second anchor of the device into the outer surface of the second bone to create a plurality of second holes; and wherein a torsion bar extends between the first and second anchors. In regards to claims 5-6, Marczyk discloses wherein the first anchor consist of multiple prongs (Fig. 9). However, they are silent as to material the staple is composed of.
Krumme discloses a method of immobilizing and securing adjacent bones and preventing such bones from relative rotation, to facilitate healing of the bones or tissue or ligaments connected thereto (shape-memory surgical staple apparatus and method for use in surgical suturing).  Specifically, Krumme discloses a device (11) having first and second anchors (legs with 13) and a torsion bar  (Fig. 1a; and Col. 1 lines 28-36).  In regards to claim 11, Krumme discloses wherein the compact anti-rotation device (11) is a Nickel titanium alloy (Col. 5 line 6-23). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the device (10) of Wiedrich composed of a nickel titanium alloy as taught in Krumme in order for the device to be biocompatible.


Claim 12-15 and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiedrich et al (US Patent Pub. 20090216233A1) in view of Choinski et al (US Patent Pub. 20120203340A1) and Marczyk (US Patent Pub. 20100264192A1).
Wiedrich discloses a method of immobilizing and securing adjacent bones and preventing such bones from relative rotation, to facilitate healing of the bones or tissue or ligaments connected thereto (biostaples suitable for wrist, hand, and other ligament replacements or repairs).  Specifically in regards to claim 12 and 14, Wiedrich discloses the method comprising: positioning a first bone and a second, adjacent bone at desired locations relative to each other (Fig. 4 and 6; Para. [0047]); inserting a first anchor (16) of a compact anti-rotation device (10) through a first outer surface of a first bone and into the first bone (Fig. 1 and 6; and Para. [0046]-[0047]). Wiedrich discloses inserting a second anchor (17) of the compact anti-rotation device (10) through a second outer surface of a second bone and into the bone (Fig. 1 and 6; and Para. [0046]-[0047]); wherein the compact anti-rotation device (10) having a torsion bar (15) extending between the first and second anchors (16,17) (Fig. 1; and Para. [0046]).   However, Wiedrich is silent as to inserting an elongated inner connector through the first and second bones wherein the connector is composed of two k-wires, and wherein the first anchor consists of a plurality of prongs.
Choinski discloses a method of immobilizing and securing adjacent bones and preventing such bones from relative rotation, to facilitate healing of the bones or tissue or ligaments connected thereto (scapholunate construct and reconstruction).  Specifically in regards to claim 12, Choinski discloses inserting at least one elongated inner connector (61,62) through the first and second bones (51,53), thereby fixing the desired location of the first and second bones (51,53) relative to each other (Fig. 4 and 8-10; and Para. [0042]-[0045]).  In regards to claim 14, Choinski discloses wherein inserting the at least one elongated inner connector (61,62) through the first and second bones (51,53) comprises inserting a first and second K-wires through the scaphoid and lunate bones (Fig. 8-10).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Wiedrich to add inserting an elongated inner connector in the form of first and second k-wires as taught in Choinski in order to have means by which to guide a suture therethrough for repairs of the joint (Para. [0045]-[0046]).  However, the combination is still silent as to the first anchor being composed of multiple prongs.
Marczyk discloses a method of immobilizing and securing adjacent bones and preventing such bones from relative rotation, to facilitate healing of the bones or tissue or ligaments connected thereto (surgical apparatus for applying tissue fasteners).  Specifically in regards to claim 12 and 14, Marczyk discloses a compact anti-rotation device (600) having a first anchor (602,604) that can be inserted through a first outer surface of the surgical site and into the surgical site, the first anchor (602,604) having a first plurality of prongs (602,604), and a second anchor (606,608) into the outer surface of the surgical site and into the surgical site (As the fastener 600 is inserted into the surgical site the multiple legs will create multiple holes in the site.) (Fig. 9; Para. [0033] and [0029]-[0031]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the anchor (16) of the device (10) of Wiedrich to have multiple legs as discloses in Marczyk in order to have more means by which to grip the surgical site.
In regards to claim 13, Wiedrich discloses wherein the first bone comprises a scaphoid bone and the second bone comprises a lunate bone (Wiedrich discloses wherein the staple 10 can be used for scapholunate ligament repair.) (Fig. 4 and 6; and Para. [0004], [0047], and claim 10).
In regards to claim 15, Wiedrich in view of Choinski and Marczyk disclose a method as described above. Marczyk discloses wherein the first anchor consist of multiple prongs (Fig. 9).  Wiedrich further discloses wherein inserting the first anchor (16) of the compact anti-rotation device (10) through the first outer surface of the first bone and into the first bone comprises inserting a first plurality of prongs that define the first anchor (17) into the scaphoid bone (If the device 10 of Wiedrich were to be modified to have multiple legs as disclosed in the Marczyk reference  then the leg 16 would be composed of two legs and those two legs would be inserted into the scaphoid bone.) (Fig. 4 and 6, Para. [0004], [0047], and claim 10).
In regards to claims 17-18, Wiedrich in view of Choinski and Marczyk disclose a method as described above. Wiedrich further discloses wherein inserting the second anchor (17) of the compact anti-rotation device (10) through a second outer surface of the second bone and into the second bone comprises inserting the second anchor (17) into the lunate bone (Fig. 4 and 6, Para. [0004], [0047], and claim 10).  However, the combination is silent as to the second anchor being composed of multiple prongs.  Marczyk further discloses wherein the second anchor (606,608) consist of multiple prongs (606,608) (If the device 10 of Wiedrich were to be modified to have multiple legs as disclosed in the Marczyk reference  then the leg 17 would be composed of two legs and those two legs would be inserted into the lunate bone.)  (Fig. 9; and Para. [0033]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the anchor (17) of the device (10) of Wiedrich to have multiple legs as discloses in Marczyk in order to have more means by which to grip the surgical site. 
In regards to claim 19, Wiedrich in view of Choinski and Marczyk disclose a method as described above.  Wiedrich discloses wherein a torsion bar (15) between the first and second anchors (16,17) is straight before and after inserting the first and second anchors (Fig. 4, 6).


Claim 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiedrich in view of Choinski and Marczyk as applied to claim 15 above, and further in view Wilson (US Patent Pub. 20080306480A1).
Wiedrich in view of Choinski and Marczyk disclose a method of immobilizing and securing adjacent bones comprising positioning first and second bones adjacent a desired location; inserting a first anchor of a device through an outer surface of the first bone to create a plurality of holes wherein the anchor has a plurality of prongs; inserting a second anchor of the device into the outer surface of the second bone to create a plurality of second holes; and wherein a torsion bar extends between the first and second anchors. In regards to claim 16, Marczyk discloses wherein the first anchor consist of multiple prongs (Fig. 9). However, they are silent as to the anchor being inserted at an angle perpendicular to the axis of rotation of the joint.
Wilson discloses a method of immobilizing and securing adjacent bones and preventing such bones from relative rotation, to facilitate healing of the bones or tissue or ligaments connected thereto (scapho-lunate fixation implants and method of use).  Specifically, Wilson discloses a device (2) having first and second anchors (4,6) and a torsion bar (8) (Fig. 1; and Para. [0025]-[0027]).  In regards to claim 16, Wilson discloses wherein the first anchor (4) inserted at an angle substantially perpendicular to an axis of rotation of a joint defined by the scaphoid and lunate bones (12,14) (Fig. 1-2; and Para. [0004]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination by modifying the method of use of the device (10) of Wiedrich by having the anchor being inserted at an angle perpendicular to the axis of rotation of the joint as taught by Wilson in order to not allow any significant dorsal-volar or radio-ulnar movement that the normal joint possesses (Para. [0004]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775